Citation Nr: 0402315	
Decision Date: 01/22/04    Archive Date: 02/05/04

DOCKET NO.  02-14 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for post-herpatic 
neuralgia.

2.  Entitlement to service connection for the residuals of a 
right ankle fracture.

3.  Entitlement to service connection for the residuals of 
the mumps. 

4.  Entitlement to an increased disability rating for 
service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Counsel


INTRODUCTION

The veteran had active duty service from March 1941 to July 
1945.

This case comes on appeal before the Board of Veterans' 
Appeals (Board) from a September 2001 rating decision 
rendered by the Los Angeles, California, Regional Office (RO) 
of the Department of Veterans Affairs (VA), which, in 
pertinent part, denied the benefits sought on appeal.

The veteran appeared and testified before the undersigned 
Veterans Law Judge at a May 2003 hearing held in Los Angeles, 
California.  A transcript of the hearing is associated with 
the claims file.  

The veteran's hearing testimony and his May 2003 written 
statement reflect that the veteran voluntarily withdrew his 
appeal with regard to the issues of service connection for 
dengue fever, measles, and diarrhea.  Therefore, these issues 
are no longer in appellate status.  38 C.F.R. § 20.204 (2003)  

The claims file also includes a written and signed waiver 
from the veteran of RO consideration of additional evidence 
he presented at the time of the hearing in regard to this 
appeal.

The issues of entitlement to service connection for the 
residuals of the mumps and increased disability rating for 
bilateral hearing loss will be addressed in the REMAND 
portion of this decision.  These issues are being REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  The veteran's currently diagnosed post-herpatic 
neuralgia, which resulted from shingles, is likely related to 
chickenpox incurred during service. 

2.  The medical evidence does not show that the veteran 
currently suffers from the residuals of a right ankle 
fracture.  


CONCLUSIONS OF LAW

1.  Service connection for post-herpatic neuralgia is 
warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2003).

2.  Service connection for the residuals of a right ankle 
fracture is not warranted.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he currently suffers from post-
herpatic neuralgia as a result of shingles, which occurred as 
a result of the chickenpox the veteran claims to have 
contracted during service.  The veteran also contends he 
currently suffers from a right ankle disability as the result 
of injury or disease sustained during active military 
service.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, during active military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury was 
incurred in service is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after military service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

The Board also points out that the veteran's service 
personnel records show that he was awarded the Combat 
Infantry Badge for his service in the Pacific Theater of 
Operations during World War II.  Specifically, the veteran is 
noted to have participated in New Guinea and Southern 
Philippines battles and campaigns.  Under the circumstances, 
the Board takes note of 38 U.S.C.A. § 1154(b) (West 2002), 
which states, in pertinent part, that in any case where a 
veteran is engaged in combat during active service, lay or 
other evidence of service incurrence of a combat related 
disease or injury will be considered sufficient proof of 
service connection if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence 
during service, and, to that end, VA shall resolve every 
reasonable doubt in favor of the veteran.  

Post-Herpatic Neuralgia

The veteran claims that he contracted chickenpox in service, 
and that as a result he was put in isolation for up to 10 
days.  Although the veteran's service medical records (SMRs) 
reveal that the veteran was diagnosed and treated for several 
common childhood diseases - specifically, mumps, measles, and 
German measles during service - there is no indication that 
the veteran was diagnosed with chickenpox during service.  

Although the veteran maintains that his SMRs were destroyed 
in the 1973 fire at the National Personnel Records Center 
(NPRC), the file contains what appears to be a complete set 
of his SMRs.  Indeed, there is no documentation in the claims 
file suggesting that the veteran's SMRs were destroyed.  
Rather, VA documents dated in June and July 1997, entitled 
"Telephone Control Slip" indicate that veteran's SMRs were 
intact.  It should also be noted that the claims file also 
contains a letter from the RO to Congressman Gallegy, dated 
in June 2001, which explains that the SMRs are in the claims 
file.

In a letter from one of the veteran's private physicians, B. 
C. Michaels, M.D., dated in November 2001, Dr. Michaels 
prepared a letter to VA on behalf of the veteran concerning 
the veteran's diagnosed post-herpatic neuralgia "and it's 
[sic] likely association with the chickenpox viral infection 
he suffered while in active duty status in the military."  
Dr. Michaels further wrote that the chickenpox virus could 
recur later in adulthood as shingles, as it did with the 
veteran, and that the shingles caused the veteran's post-
herpatic neuralgia.  

Although the SMRs fail to contain any specific documentation 
that the veteran was diagnosed or treated for chickenpox 
during service, the veteran's SMRs do reveal that the veteran 
was diagnosed with several other childhood diseases during 
service, specifically, mumps, measles, and German measles 
(Rubella).  Despite the fact that there is no documentary 
evidence contained in the SMRs showing that the veteran also 
suffered from the chickenpox in service, the Board finds that 
the veteran's testimony and written statements credible 
affirming that he had chickenpox in service, when considered 
in context of the circumstances surrounding the veteran's 
participation in combat.  Therefore, in accordance with 
38 U.S.C.A. § 1154(b), the Board resolves reasonable doubt in 
favor of the veteran and assumes that he contracted the 
chickenpox during service as consistent with the 
circumstances, conditions, or hardships related to his 
documented participation in combat against the Japanese 
during World War II. 

Based on Dr. Michaels letter diagnosing the veteran with 
shingles and resulting post-herpatic neuralgia as a 
consequence of chickenpox incurred during service, the Board 
resolves all reasonable doubt in favor of the veteran and 
concludes that service connection for post-herpatic neuralgia 
is warranted.     


								[Continued on next 
page]
Residuals of a Right Ankle Fracture

The veteran contends that he fractured his right ankle during 
combat with Japanese forces in 1943 during World War II while 
he was on patrol on Viak Island, and that the right ankle 
continues to cause him pain and discomfort today as a 
residual of the in-service fracture.  While the SMRs are 
devoid of any indication that the veteran complained of, was 
diagnosed with, or treated for, a right ankle fracture or 
other injury to the right ankle during service, in 
consideration that the appellant is a combat veteran, the 
Board accepts as true that the veteran injured his right 
ankle in service as he described.

The post-service medical records include a January 1947 VA 
examination report, which failed to note any disability of 
the right ankle, nor indicate that the veteran complained of 
any physical problems with the right ankle. 

A July 2000 private radiology report of the right ankle, 
prepared by D. Kim, M.D., states the following:  
"Examination demonstrates some transverse sclerotic changes 
along the epiphyseal plate of the tibia and fibula.  History 
suggests that this could be healing stage of fracture but the 
possibility of new acute impacted fracture cannot completely 
be ruled out.  Clinical correlation is necessary.  No other 
abnormality is seen." 

A July 2001 VA internal medicine examination, performed by 
QTC on contract, included an examination of the ankles.  No 
disability of the right ankle was found, nor were there any 
indications that the veteran complained of right ankle pain 
or discomfort.  An associated radiology report of the right 
ankle revealed "no evidence of fracture, dislocation, or 
other osseous or articular abnormality, the regional soft 
tissues appearing normal."  

In order for the veteran to be awarded service connection, it 
must first be shown that he currently suffers from for the 
residuals of a right ankle fracture.  However, upon review of 
the medical evidence, it has not been shown that the veteran 
currently suffers from a right ankle disability.  While a 
July 2000 private radiology report revealed there were 
sclerotic changes of the right ankle, the examiner could not 
conclude whether the pathology was due to an old or new 
fracture without clinical correlation.  Clinical studies in 
July 2001 performed by VA failed to find any disability of 
the right ankle, and a radiology report of the right ankle at 
that time did not confirm the pathology indicated by the July 
2000 private radiology report.  

The Board has considered the veteran's hearing testimony and 
written statements, in which he states he suffers from the 
residuals of a right ankle fracture.  However, while the 
veteran is competent to report symptoms experienced, he is 
not a medical expert and therefore is not competent to render 
a medical diagnosis.  Questions requiring such diagnostic 
skills must be addressed by medical experts.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board does not 
dispute that the veteran injured his right ankle in service.  
However, in order to be awarded service connection, it must 
be shown through medical evidence that he currently suffers 
from a disability of the right ankle.  As there is no medical 
evidence showing that the veteran currently suffers from the 
residuals of a right ankle fracture, or any other injury or 
disease of the right ankle, his claim of entitlement to 
service connection for the residuals of a right ankle 
fracture must be denied.  

In arriving at this decision, the Board notes that on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VA has since issued regulations consistent with this law.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  
Among other things, the VCAA heightens VA's duty to assist, 
including the duty to notify and to obtain information 
relevant to a claim.  In the present case, the veteran was 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the benefits sought on 
appeal.  The Board concludes that the discussions in the RO's 
June 2001 letter, September 2001 rating decision, and 
statements of the case in August 2002 and October 2002, have 
informed the appellant of the information and evidence 
necessary to substantiate his claim, and have therefore 
satisfied the notification requirements.  In the June 2001 
letter, the veteran was specifically advised of the 
information he should provide in order to establish his 
claim.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (requiring VA to notify the veteran of what evidence 
he was required to provide and what evidence the VA would 
attempt to obtain).  In the June 2001 letter, the RO 
requested that the veteran send in any additional information 
or evidence to them by the end of a 60-day period from the 
date of that letter.  The veteran also was informed "[i]f 
the information or evidence is received within one year from 
the date of this letter, and we decide that you are entitled 
to VA benefits, we may be able to pay you from the date we 
received your claim."  

However, in Paralyzed Veterans of America. v. Principi, No. 
02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003) (PVA 
decision), the Federal Circuit held that 38 C.F.R. 
§ 3.159(b)(1) is inconsistent with 38 U.S.C.A. § 5103(b)(1), 
to the extent that it permits VA to decide a claim after 30 
days of providing VCAA notice, prior to the expiration of the 
one-year time period set forth in 38 U.S.C.A. § 5103(b)(1).  
Although the June 2001 notice appears to be defective under 
the PVA decision, Congress has since enacted the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003), which is designed to rectify the defects 
identified in the PVA decision and permits VA to render a 
decision prior to the one-year time period set forth in 
38 U.S.C.A. § 5103(b)(1), retroactive to November 9, 2000, 
the date of the VCAA enactment.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, 117 Stat. 2651, § 701 (Dec. 16, 
2003).  In any case, the transcript of the veteran's May 2003 
Board hearing recites his testimony that he had submitted all 
the evidence he had available concerning his claimed right 
ankle disability.  Under the circumstances, adjudication of 
this appeal by the Board poses no risk of prejudice to the 
appellant because he testified that he had no additional 
evidence to submit, and the evidence of record has been 
considered in a light most favorable to him.  Bernard v. 
Brown, 4 Vet. App. 384 (1993). 

Further, the RO has fulfilled the duty to assist requirements 
of the VCAA. Throughout this appeal, VA has assisted the 
appellant in obtaining relevant evidence.  The record 
contains the veteran's service medical records, service 
personnel records, VA medical records, and private medical 
records.  The Board has reviewed all of the evidence and 
finds it is adequate for purposes of the issues decided in 
this appeal.  In short, VA has secured or taken all necessary 
action to secure all relevant records identified by the 
veteran (as documented in the record) and the Board is 
unaware of any additional evidence that should be obtained 
prior to proceeding with the decisions rendered on this 
appeal. 

Therefore, the Board finds that the medical evidence of 
record contains the findings necessary to apply the pertinent 
law, and that the record as it stands is adequate to allow 
for review of the claims herein addressed and that no further 
action is necessary to meet the requirements of the VCAA.  
Consequently, further development to fulfill the duty to 
notify or duty to assist is not necessary.  It may therefore 
be said that, under the circumstances of this case, further 
action to address the VCAA would serve no useful purpose.  
See Saying v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis, 6 Vet. App. 430 (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
additional benefit flowing to the veteran are to be avoided).


ORDER

Entitlement to service connection for post-herpatic neuralgia 
is granted, subject to the laws and regulations governing the 
award of monetary benefits.

Entitlement to service connection for the residuals of a 
right ankle disability is denied.


REMAND

As was noted earlier, the VCAA heightens VA's duty to assist.  
For the reasons discussed below, the Board finds that the 
VCAA requires further development and that the case must be 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC, for this purpose.  The issues for which 
such development is required are as follows:  entitlement to 
service connection for the residuals of the mumps and 
increased disability rating for bilateral hearing loss.  

In regard to the veteran's appeal concerning the residuals of 
the mumps, the Board finds that although the RO has developed 
the claim as entitlement to service connection for the 
residuals of the mumps, it appears that the veteran may 
actually be seeking an increased rating for his service-
connected testicular atrophy, as a residual of the mumps.  
Clarification is therefore necessary in this appeal to 
determine whether the veteran is seeking service connection 
for residuals of the mumps in addition to his service-
connected testicular atrophy rather than an increased rating 
for his service-connected testicular atrophy, and to properly 
develop such an increased rating claim, if the veteran so 
desires.  While the Board is authorized, pursuant to 
38 C.F.R. § 19.9(a)(1), (b)(1) (2003), to clarify an issue 
without need for a remand, since the Board is remanding this 
appeal for separate reasons on another pending issue, the 
clarification of this issue is, in the Board's judgment, 
appropriately remanded to the RO.  

Concerning the issue of entitlement to an increased 
disability rating for bilateral hearing loss, as the veteran 
has not had an audiological examination since July 2001, a 
new examination should be afforded to the veteran to enable 
VA to fully and fairly evaluate the current severity of his 
service-connected disability.   

Accordingly, this case is REMANDED to the RO for the 
following actions: 

1.  The RO should contact the veteran and 
clarify whether he is seeking service 
connection for residuals of the mumps in 
addition to his already service-connected 
testicular atrophy, rather than an 
increased rating for his service-
connected testicular atrophy as a 
residual of the mumps.  Should the issue 
be developed as an increased rating claim 
for his service-connected testicular 
atrophy under 38 C.F.R. § 4.115b, 
Diagnostic Code 7523, consideration 
should also be given to whether Special 
Monthly Compensation is warranted under 
38 C.F.R. § 3.350(a)(1).

2.  The veteran should be scheduled for a 
VA audiological examination to evaluate 
his claims of entitlement to an increased 
disability rating for his bilateral 
hearing loss.  The examiner should review 
the claims file, examine the veteran, and 
undertake all clinical tests or studies 
deemed necessary to evaluate the degree 
of disability experienced by the veteran.  
In evaluating the veteran's disability, 
specific reference should be made to the 
appropriate diagnostic criteria of 
38 C.F.R. §§ 4.85, 4.86.  

3.  The RO should review the record and 
ensure that all notification and 
development is completed as required by 
the Veterans Claims Assistance Act of 
2000 Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002)) and the 
applicable VA regulations (codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  In particular, the 
RO should ensure that the notification 
requirements and development procedures 
found in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 are fully satisfied.  As part 
of the notice required under the new law, 
the RO should inform the veteran that it 
would be helpful for him to identify any 
VA or private medical records not already 
of record that may be relevant to his 
claim of entitlement to service 
connection for bilateral hearing loss 
(and, if necessary and appropriate, his 
claim of entitlement to an increased 
disability rating for testicular atrophy 
as a residual of the mumps).  The RO 
should also conduct any additional 
development of this case that is deemed 
necessary.

4.  After all required notification and 
development has been completed, the RO 
should take adjudicatory action on the 
veteran's claims.  If any benefit sought 
is denied, a supplemental statement of 
the case should be issued and the 
appropriate matters returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



